SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that plaintiffs appeal be and it hereby is DISMISSED.
Plaintiff Macklin Long appeals from a judgment of the United States District Court for the Eastern District of New York dismissing his civil rights complaint. The judgment was entered on July 23, 2001, and Long filed his notice of appeal on August 24, 2001. Because Long waited more than thirty days to file a notice of appeal, we lack jurisdiction over the appeal and must dismiss it. Fed. R.App. P. 4(a)(1)(A).